TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00109-CV


                           Rosa E. Santis and Rosa Santis, Appellants

                                                  v.

                           Travis Central Appraisal District, Appellee




          FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-GN-17-004778, THE HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


                             MEMORANDUM OPINION


               Appellants filed their notice of appeal on February 21, 2019, purporting to appeal

from the trial court’s “denial by operation of law of Plaintiff’s Motion for New Trial.” The

denial of a motion for new trial, however, is not independently appealable. Fletcher v. Ahrabi,

No. 01-12-00794-CV, 2012 Tex. App. LEXIS 10163, at *2 (Tex. App.—Houston [1st Dist.]

Dec. 6, 2012, no pet.) (mem. op.).             In this case, the final judgment was signed on

November 13, 2018. Because appellants timely filed their motion for new trial, the notice of

appeal from the final judgment was due to be filed on or before February 11, 2019. See Tex. R.

App. P. 26.1(a)(1) (requiring notice of appeal to be filed within 90 days after judgment is signed

if party timely files motion for new trial).

               On June 17, 2019, the Clerk of this Court notified appellants that their notice of

appeal was not timely filed but that it was filed within the fifteen-day period in which Rule
26.3(a) permits parties to file a motion for extension of time to file their notice of appeal. See R.

26.3(a). The Clerk further explained that this Court may imply a motion for extension of time in

this circumstance but that appellants were required to reasonably explain the need for an

extension. In re K.M.Z., 178 S.W.3d 432, 433 (Tex. App.—Fort Worth 2005, no pet.) (citing

Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997)) (“Following an implied motion for

extension of time, it is an appellant’s burden to establish a reasonable explanation . . . for the

needed extension.”).     The Clerk requested that appellants file a response on or before

June 28, 2019, that explained why an extension of time was needed to file the notice of appeal

and notified appellants that the failure to do so would result in the dismissal of this appeal. To

date, appellants have not filed a response. Accordingly, we dismiss this appeal for want of

jurisdiction. See Tex. R. App. P. 42.3(a), (c).



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Jurisdiction

Filed: July 9, 2019




                                                  2